Citation Nr: 1629008	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for a skin disorder (other than psuedofolliculitis and hidradentisit supprativa), claimed as a rash of the lower body and upper extremities.  

3.  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for residuals of a left eye injury. 

5.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for tinea pedis, a rash on the lower body and upper extremities, bilateral pes planus, residuals of a left eye injury, and slight scoliosis. 

In October 2015, the Board remanded these matters for further development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the claims on appeal for further development.   The Remand provided that following any additional indicated development, the
RO should review the claims file and readjudicate the Veteran's claims of service connection for bilateral pes planus, skin disorder, tinea pedis, residuals of a left eye injury, and lumbar spine disorder.  If a benefit sought on appeal remained denied, the RO was instructed to furnish a supplemental statement of the case to the Veteran and his representative and give them the opportunity to respond before the case is returned to the Board.  A review of the record shows the development ordered was conducted; however, the record does not show that the RO readjudicated the claims and either granted the claims or issued a supplemental statement of the case continuing the denials.  Accordingly, the Veteran's claims must be remanded for compliance with the Board's October 2015 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal and consider all evidence on file to include additional evidence since the February 2011 statement of the case.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




